14-4680
    Zheng v. Lynch
                                                                                       BIA
                                                                              A0798 089 745
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    25th day of March, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DEBRA ANN LIVINGSTON,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    JIN LI ZHENG, AKA JINLI ZHENG,
    AKA JIN-LI ZHENG,
             Petitioner,

                     v.                                              14-4680
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Gary Yerman, New York, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General, John S.
                                         Hogan, Assistant Director, Andrea N.
                                         Gevas, Trial Attorney, Office of
                              Immigration Litigation, United
                              States Department of Justice,
                              Washington, D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Jin Li Zheng, a native and citizen of China,

seeks review of a November 28, 2014, decision of the BIA denying

his motion to reopen.     In re Jin Li Zheng, No. A079 089 745

(B.I.A. Nov. 28, 2014).       We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

      We review the BIA’s denial of a motion to reopen “for abuse

of    discretion,   mindful      that       motions   to   reopen    ‘are

disfavored.’”     Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

2006)(per curiam) (quoting INS v. Doherty, 502 U.S. 314, 322-23

(1992)).   When the BIA considers evidence of country conditions

in evaluating a motion to reopen, we review the BIA’s factual

findings for substantial evidence.            Jian Hui Shao v. Mukasey,

546 F.3d 138, 169 (2d Cir. 2008).

      An alien seeking to reopen proceedings may move to reopen

no later than 90 days after the final administrative decision

was   rendered.     8   U.S.C.    §       1229a(c)(7)(C)(i);   8    C.F.R.
                                      2
§ 1003.2(c)(2).    This time limitation may be excused, however,

if the motion to reopen is “based on changed country conditions

arising in the country of nationality or the country to which

removal has been ordered, if such evidence is material and was

not available and would not have been discovered or presented

at the previous proceeding.”      8 U.S.C. § 1229a(c)(7)(C)(ii);

see also 8 C.F.R. § 1003.2(c)(3)(ii).

    Zheng’s 2014 motion was untimely, and the BIA was within

its discretion to find no material change in conditions for

Chinese Christians that would excuse the untimeliness.        The BIA

acknowledged reports that China detains underground church

leaders and harasses underground church members.              But the

question on a motion to reopen is not whether conditions are

poor,   but   rather   whether   they   have   changed.   8    U.S.C.

§ 1229a(c)(7)(C)(ii); In re S-Y-G-, 24 I. & N. Dec. 247, 253

(B.I.A. 2007) (the agency “compare[s] the evidence of country

conditions submitted with the motion to those that existed at

the time of the merits hearing below”).          The BIA reasonably

concluded that they have not.     The evidence reflected that the

Chinese government’s mistreatment of Christians “has been a

longstanding concern, including [at] the time of [Zheng’s] 2001

proceedings.”     The BIA cited a 2012 State Department report
                                  3
that China has been designated a “country of particular concern”

with respect to religious freedom since 1999, and a 2013 U.S.

Commission      on     International        Religious       Freedom    report

recommending that China remain so designated because of its

“systemic, ongoing, and egregious violations of religious

freedom.”

      Zheng asserts that the BIA “ignored relevant sections of

the   country        reports”   and       “abused     its     discretion     by

cherry-picking the record evidence.”                “We presume that [the

agency] has taken into account all of the evidence before [it],

unless the record compellingly suggests otherwise.”                   Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir.

2006).   Here, as set out above, the record does not suggest

otherwise.      Zheng     points   to      excerpts    that    reflect      poor

treatment of Christians.        But, with one exception, the reports

do not speak to worsening conditions since Zheng’s 2001 removal

proceeding,     but    rather   continued      mistreatment.          The   one

exception was a report about a “marked deterioration during 2011

in the government’s respect for and protection of religious

freedom,” but it specifically referred to Tibetan Buddhists,

not Christians.


                                      4
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O=Hagan Wolfe, Clerk




                              5